Citation Nr: 1636427	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  07-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to December 1, 2012.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) on an extraschedular basis.

3.  Entitlement to an initial evaluation in excess of 20 percent prior to May 22, 2012 and in excess of 40 percent from May 22, 2012 for degenerative changes of the lumbar spine on an extraschedular basis.

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from numerous rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  A transcript is of record.

The Board previously remanded these claims in April 2015, August 2015, and December 2015 for additional development.  The issues are now ripe for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has unable to secure substantially gainful employment solely due to her service-connected PTSD as of March 30, 2007, excluding the period from June 1, 2012 to November 30, 2012.

2.  The Veteran's PTSD is not manifested by symptoms equivalent in severity to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, and does not produce total occupational and social impairment.

3.  The preponderance of the evidence shows the schedular criteria are adequate to describe the severity and symptoms of the Veteran's lumbar spine disability; as such, an extraschedular rating is not for application.  

4.  As of September 1, 2009, the Veteran had a 60 percent rating in addition to her total rating for PTSD, as TDIU has been granted solely due to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for TDIU solely due to service-connected PTSD have been met as of March 30, 2007, excluding the period of June 1, 2012 to November 30, 2012.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability prior to May 22, 2012 and in excess of 40 percent from May 22, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for special monthly compensation at the housebound rate, effective September 1, 2009, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis - TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis as of March 30, 2007.  The Veteran's attorney has argued that the grant of TDIU is warranted as of this date.  See November 2015 attorney correspondence.  The rating period on appeal also begins on March 30, 2007.  Except for the period from June 1, 2012 to November 30, 2012, the Board agrees for the following reasons. 

The Veteran has been diagnosed with bipolar disorder, PTSD, polysubstance abuse, and borderline personality traits.  See, e.g., February 2009 VA psychiatric examination report; October 2012 VA psychiatric examination report.  Only her PTSD is subject to service connection; however, numerous VA examiners have stated that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis as there were numerous overlapping symptoms.  See October 2012 VA psychiatric examination.  Where it is not possible to distinguish the effects of a nonservice-connected disorder from those of a service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication that is it possible to differentiate between the extent to which each psychiatric disorder results in the Veteran's level of occupational and social impairment, the Board must consider all of her psychiatric symptoms in evaluating her PTSD.

A September 2007 decision of the Social Security Administration (SSA) notes that the Veteran had a severe combination of impairments which included an anxiety disorder (subsequently diagnosed as PTSD and subject to service connection) and advanced osteoarthritis of both knees and the spine, which are also subject to service connection.  The SSA determination noted that this combination of impairments caused significant limitation in the Veteran's ability to perform basic work activities.  Although SSA determinations are not binding on the Board, they are persuasive, and the SSA determination is corroborated by the medical evidence of record.  

VA treatment notes reflect the Veteran was admitted for inpatient psychiatric treatment and polysubstance abuse for approximately one month in March 2006.  
She was also hospitalized for PTSD symptoms for about a week in February 2007 and another week in March 2009 for suicidal ideation.  A February 2009 VA examiner opined that the Veteran's psychiatric symptoms rendered her unemployable.  In September 2009, she entered a seven week residential program to treat PTSD, but was discharged from the program early after engaging in inappropriate and hostile behavior.  See September 2010 Batavia VA treatment record.  Another VA treatment note from September 2010 reflects she was having auditory hallucinations.  She entered a six week inpatient program in December 2012 for psychiatric treatment.  She was again admitted for inpatient psychiatric treatment for at least a month in June 2014.  

At times during the appeal period, she attended psychiatric and/or substance abuse support groups several times a week, sometimes daily.  In May 2007, the Veteran's VA Vocational Rehabilitation counselor administered a Guilford-Zimmerman Temperamental Survey.  A summary of the results are as follows: 

The Veteran is not very energetic, is not fond of physical activity, and usually moves at a fairly slow pace. 

Given the level of performance necessary to do a particular type of work, it is likely that her proficiency and productivity will be slightly below average.  

Scores in sociability are somewhat below average.  

She usually avoids being surrounding by other people, and she tends not to initiate conversations with strangers.  She has little need for friends and acquaintances. She is rather inclined to keep to herself.  

This individual can be presumed to have some serious emotional problems.  She probably has frequent mood changes, resulting in noticeable instability, and she tends to have serious feelings of depression, pessimism, and loneliness.  

It is probable that she will have problems in all aspects of her daily life including work and personal relationships.  

She would be very unlikely to success in any job that called for emotional stability; steady nerves; composure; ability to work under close supervision; self-confidence; poise; ability to work under pressure; flexibility; an even temperament; a calm disposition.  

Her emotional reactions are probably easily triggered by environmental events.  

This person is much too sensitive to criticism and may even tend to imagine that she is being criticized when such is not the case.  

She is very self-centered and thus has a great deal of difficulty seeing anyone else's point of view.  

She often suspects others of bearing malice toward her or of viewing her negatively.  

This individual should not be hired for any job or position where effective interpersonal relations are necessary for successful performance.  

She is likely to become depressed and moody in response to criticism.

A February 2009 VA psychiatric examination report reflects the Veteran's symptoms included depression, suicidality, anxiety, substance dependence, memory trouble, problems with focus and attention, problems with decision-making, poor judgment, inability to control emotions, excessive eating, nightmares, mood swings, chronic sleep impairment.  In an August 2012 letter, the Veteran's psychiatrist Dr. P.J. stated that the Veteran was not capable of obtaining gainful employment as her psychiatric symptoms interfered with job requirements and she had not been able to maintain employment without psychiatric decompensation during their treatment relationship.  A VA Vocational Rehabilitation note from December 2014 reflects a finding that it was no longer feasible for the Veteran to pursue vocational rehabilitation. 

As a result of the foregoing, and except for the period noted below, the Board finds that the Veteran was not able to obtain and maintain substantially gainful employment during the appeal period. 

The record reflects that the Veteran was occasionally employed during the appeal period.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person."  See also Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).

In this regard, the Veteran submitted tax returns for numerous years and her 2013 SSA Earnings Record.  The SSA Earnings Record shows that the Veteran earned zero taxable income for the years 2007 and 2008.  Her income for 2009, 2010, and 2011 were all less than the poverty threshold.   Thus, during the years from 2007 to 2011, the Veteran did not have substantially gainful employment.  Medical records reflect that she has not held substantially gainful employment since 2012.  

The Veteran did, however, earn taxable income greater than the poverty threshold in 2012, presumably when she was employed as a substance abuse counselor from June to November of that year.  See October 2012 VA psychiatric examination report ("the Veteran work as a full-time counselor at a methadone clinic").  The Board notes the October 2012 VA examination report reflects that the Veteran felt this job was too stressful and overwhelming for her and that she wanted to quit.  The provider noted that the position likely aggravated her PTSD symptoms and that she would have more job success if she could find employment working primarily on her own.  A subsequent letter dated January 2013 from Dr. P.J. notes that, "I do not believe that [the Veteran] can perform the job duties of Substance Abuse Counselor... due to her mental health problems."  

Although there is evidence that this work created significant psychiatric distress, it was substantially gainful employment that the Veteran was able to obtain the position and maintain it long enough to earn higher than the poverty threshold for the year.  As such, she cannot be granted a TDIU during this period.  

In conclusion, the Board finds that a grant of TDIU is warranted solely due to the Veteran's service-connected PTSD since March 30, 2007, except for the period from June 1, 2012 to November 30, 2012.

Extraschedular Consideration - PTSD

The criteria for extraschedular consideration are discussed in more detail below.   

As the Board has awarded a TDIU solely due to PTSD throughout the rating period, referral for an extraschedular rating for PTSD is moot.  Accordingly, the Board finds consideration of an extraschedular rating for PTSD unwarranted.

Extraschedular Consideration - Lumbar Spine

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's lumbar spine degenerative arthritis is currently rated as 20 percent disabling during the period from June 2006 to May 2012, and is rated at 40 percent since May 2012.  In an August 2015 decision, the Board denied a higher evaluation for the Veteran's lumbar spine disability on a schedular basis.  However, the Board remanded the issue of entitlement to an extraschedular rating for the lumbar spine noting that this issue was inextricable intertwined with the issue of entitlement to an earlier effective date for the grant of TDIU. 

The rating criteria for the 20 percent for a lumbar spine disability prior to May 22, 2012 and 40 percent from May 22, 2012 contemplate the severity and symptoms of the Veteran's lumbar spine disability during these periods.  The Veteran's lumbar spine disability is manifested by limited range of motion, pain on movement, pain on rest, and excess fatigueability; it was not manifested by ankylosis or radiculopathy.  See, e.g., March 2009 VA examination report; May 2012 VA spine examination report; May 2015 VA spine examination report.  

These manifestations of the Veteran's disabilities are contemplated in the general schedule of ratings for lumbar spine located at 38 C.F.R. § 4.71a.  The Veteran's lumbar spine disability is not manifested by an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  In fact, numerous medical records suggest that the Veteran's employment difficulties are due almost entirely to her psychiatric disabilities.  See, e.g., May 2012 VA spine examination report; May 2015 VA spine examination report.  In a June 2015 VA examination addendum, the examiner stated that the Veteran's lumbar spine disability would not preclude her from employment but limited her employability to the light category of work activities as defined by the United States Dictionary of Occupational Titles.  

It is undisputed that the Veteran's lumbar spine disability would have some adverse effect on employment, but the rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. §1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. §4.1.

The rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability, and referral for consideration of extraschedular rating is not warranted.

Special Monthly Compensation - Housebound Rate

Special monthly compensation is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the Veteran was assigned a TDIU based solely due to her PTSD as the Board has determined that her PTSD disability was of sufficient severity to alone produce unemployability.  The Board finds that although PTSD was not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. her PTSD), and has additional service-connected disabilities that are independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of April 18, 2008.  However, the Veteran has already received special monthly compensation from April 18, 2008 until September 1, 2009 due to her knee replacement convalescences.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 1, 2009.  


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, TDIU is granted solely due to PTSD as of March 30, 2007, excluding the period from June 1, 2012 to November 30, 2012.

Entitlement to an initial evaluation in excess of 70 percent for PTSD on an extraschedular basis is denied.

Entitlement to an initial evaluation in excess of 20 percent prior to May 22, 2012 and in excess of 40 percent from May 22, 2012 for degenerative changes of the lumbar spine on an extraschedular basis is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 1, 2009.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


